Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 02/17/22.
3.	Claims 1, 6-12, 14 & 18-27 are under examination.
4.	Claims 1, 6, 11-12, 14, 18 & 23-25 are previously amended and claims 26-27 are currently amended.
5.	Claims 2-5, 13 & 15-17 are canceled.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Christine McCarthy (Reg. No. 41, 844) on 03/04/22.
8.	The claims (26-27) are amended as follow:
26.	(Currently Amended) A non-transitory computer readable medium including [[a]] computer program code, which when , performs operations of a control module, the operations comprising:
transmitting a request to a base station of a mobile communication system, wherein the request relates to a service having a Quality of Service (QoS) requirement, the service being one 
receiving a response to the request message from the base station, wherein the response comprises information related to a plurality of available QoS options suitable for the service, and
transmitting an updated version of the request, wherein the updated version is based on the information related to the plurality of available QoS options, 
wherein the plurality of available QoS options are associated with a plurality of priority values required for using the plurality of available QoS options,
wherein a priority value of the transportation vehicle for using the service is determined, and one of the plurality of available QoS options is selected based on the priority value of the transportation vehicle for using the service and based on the plurality of priority values required for using the plurality of available QoS options,
wherein the transportation vehicle is associated with a priority value reservoir, and
wherein at least one of:
the priority value of the transportation vehicle for using the service is limited by the priority value reservoir, or 
a priority value associated with a QoS option selected for the updated version of the request is subtracted from the priority value reservoir.
27. 	(Currently Amended) A non-transitory computer readable medium including [[a]] computer program code, which when , performs operations of a control module, the operations comprising:
receiving a request from a transportation vehicle via a mobile communication system, wherein the request relates to a service having a Quality of Service (QoS) requirement, the 
determining a plurality of available QoS options that are suitable for the service, and
transmitting a response to the request message to the transportation vehicle, wherein the response comprises information related to the plurality of available QoS options suitable for the service, 
wherein the plurality of available QoS options are associated with a plurality of priority values required for using the plurality of available QoS options,
wherein a priority value of the transportation vehicle for using the service is determined, and one of the plurality of available QoS options is selected based on the priority value of the transportation vehicle for using the service and based on the plurality of priority values required for using the plurality of available QoS options,
wherein the transportation vehicle is associated with a priority value reservoir, and
wherein at least one of:
the priority value of the transportation vehicle for using the service is limited by the priority value reservoir, or 
a priority value associated with a QoS option selected for the updated version of the request is subtracted from the priority value reservoir.


Response to Arguments
9.	Applicant’s amendment filed on 02/17/22, with respect to claims 1, 3-15 & 17-20 are rejected under 35 U.S.C. 103 have been fully considered since the applicants have incorporated 35 U.S.C. 103 rejections have been withdrawn.
10.	Applicant amendment filed on 02/17/22, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
11.	Applicant amendment filed on 02/17/22, with regards claim objection (Claims 1-2, 5, 11, 13-14, 17 & 23-25) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
12.	Claims 1, 6-12, 14 & 18-27 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Ryu et al. 2021/0014831 A1 (Title: Apparatus and method for selecting resources in wireless communications system) (See abstract, Para. 0007 & 0105).
B.	Lee et al. 2020/0410852 A1 (Title: Communication device, control method, and communication system including the same) (See abstract, Para. 0183, 0187 & 0203-0206).
C.	Gundavelli et al. 2020/0342766 A1 (Title: Dynamic platoon management) (See abstract, Para. 0005-0006, 0028 & 0034-0035).


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469